In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-184
                                    Filed: December 12, 2014

* * * * * * * * * * * * * * *               *           UNPUBLISHED
THOMAS SAUNDERS and ASHLEY                  *
SAUNDERS, as Parents and Next Friends of    *
T.A.S., a minor,                            *
                                            *           Special Master Dorsey
              Petitioners,                  *
                                            *
v.                                          *
                                            *           Joint Stipulation on Damages;
SECRETARY OF HEALTH                         *           Influenza (Flu) vaccine;
AND HUMAN SERVICES,                         *           Acute Disseminated
                                            *           Encephalomyelitis (ADEM).
              Respondent.                   *
                                            *
* * * * * * * * * * * * * * * *
Bryant L. Lewis, Lewis & Johnson, Attorneys at Law, Knoxville, TN, for petitioners.
Glenn MacLeod, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On March 5, 2014, Thomas and Ashley Saunders (“petitioners”) filed a petition, on
behalf of their minor child, T.A.S., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that their child developed
acute disseminated encephalomyelitis (“ADEM”) as a result of an influenza (“flu”) vaccination
that he received on October 17, 2012. See Petition at 1. Petitioners further alleged that he
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
experienced the residual effects of these injuries for more than six months. Id. at 3.

       On December 12, 2014, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

         Respondent denies that the injury alleged or any other injury was caused-in-fact by
T.A.S.’s October 17, 2012 influenza vaccine and denies that his current disabilities are sequelae
of this injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $160,000.00, in the form of a check payable to petitioners, as parents
       and legal representatives of T.A.S., a minor, representing compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2